Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2007                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  133344 & (24)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  SANDRA J. ZERBST,                                                                                   Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 133344
                                                                   COA: 271009
                                                                   WCAC: 05-000238
  KEWEENAW HOME NURSING & HOSPICE
  and NEW HAMPSHIRE INSURANCE
  COMPANY,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 18, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  consolidate is also considered, and it is DENIED as moot.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2007                        _________________________________________
         t0521                                                                Clerk